DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 07/01/2022. In the paper of 07/01/2022, Applicant amended claims 4 and 39, canceled claim 5 and 11-16 and presented new arguments. This paper contains new rejections necessitated by claim amendments. The canceled claims also include a concluding period that needs to be deleted.

Status of the Claims
Claims 4, 6-10 and 39-43 are currently under examination.

Response to Arguments
Moot and Maintained Rejection(s)
The rejection of claims 4, 6, 9 and 39 under 35 U.S.C. 102(a)(2) as being anticipated  by Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) is maintained as the new claim amendment are confusing and unsupported by the drawings and specification.
The rejection of claim 11 under 35 U.S.C. 102(a)(2) as being anticipated  by Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) is moot based on the cancellation of the claim.
The rejection of claims 4, 6-8, 10 and 39 under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (pub. Aug 14, 2003, WO2003/066667A2) in view Wensink et al. (2000, In Proceedings IEEE 13th Annual International Conference on Micro Electro Mechanical Systems (Cat. No. 00CH36308), pp. 769-774) is also maintained mas the new claim amendment made to claims 4 and 39 are confusing and unsupported by the drawings and specification.
The rejection of claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) as applied to claims 4-5 and 11 above, further in Wang et al. (2006, Applied physics letters, 89(16), pg 163901-1 to 163901-3: newly cited) are maintained.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) as applied to claims 4-5 and 11 above, further in Wang et al. (2006, Applied physics letters, 89(16), pg 163901-1 to 163901-3: newly cited) is moot based on the cancellation of the claim.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) as applied to claims 4-5 above, further in view of Charles et al. (pub. Aug 5, 1993, WO1993/015226: previously cited) is moot based on the cancellation of the claim.
The rejection of claims 40-43 under 35 U.S.C. 103 as being unpatentable over Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) as applied to claims 4 and 39 above, further in view of Adamowicz et al. (2014, PloS one, 9(12), e116351 pp 1-18: newly cited) is maintained.
The rejection of claims 40-43 under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (pub. Aug 14, 2003, WO2003/066667A2: newly cited) as applied to claims 4 and 39 above, further in view of Chua et al. (US2011/0257386: previously cited) and Mezlak et al. (1996, Journal of colloid and interface science, 181(2), pp.635-644: previously cited)  is maintained.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (pub. Aug 14, 2003, WO2003/066667A2: newly cited) as applied to claims 4 and 39 above, further in view of Chua et al. (US2011/0257386: previously cited) and Mezlak et al. (1996, Journal of colloid and interface science, 181(2), pp.635-644: previously cited)  is moot based on the cancellation of the claim.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 4 recites the limitation of “a handle having a distal end”. This limitation is deemed as inherent in any handle as the term “distal” in the limitation is a relative term for defining an end of the handle relative to another point within the handle and all handles must necessarily have an end.
Claim 4 also recites the limitation of “a rod having a proximal end, where the proximal end of the rod is attached to the distal end of the handle”. For the purpose of search and examination, this limitation is construed as claiming a rod that contacts an end of a handle.

Claim 4 newly recites the limitation “the portable nucleic acid extraction apparatus does not comprise a stationary nucleic acid binding medium”. The limitation of “nucleic acid binding medium” is construed as referring to “a form of a fiber, a bead, or a protein” since the specification in para [0046] on pg 12, last line and pg 13, ln 1-5 and pg 21, para [0076], [0079] and pg 22, para [0081] discloses these structures as the instant nucleic acid binding medium.
The specification further discloses on pg 1, para [0002], “typically, the nucleic acid binding medium remains stationary and takes the form of a solid medium, such as a silica-based and anion-exchange column”. No additional guidance or structure is found in the disclosure for the limitation “a stationary nucleic acid binding medium”.
For examination purposes, the stationary nucleic acid binding medium is construed to be (a) fiber(s), (a) bead(s), or a protein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 4 ,6, 10, and 39-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 39 newly recite the limitation “the tip having an end opposite to the attachment to the rod that is closed where an interior of the tip is not accessible to nucleic acids”. The amendment is construed as inserting new matter into the claims as the specification does not contain any disclosure of  an attachment to a rod that is closed where a tip interior is not accessible to nucleic acids”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 10 and 39-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 newly recites a limitation “ an end opposite to the attachment to the rod”. There is no antecedent basis for “the attachment to the rod” as claimed for claims 4 and 39. Claims 6, 10 and 40-43 are rejected as well as they depend from claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4, 6, 9, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Triva (pub. Jul 5, 2012, US2012/0171712).
Claim 4 is directed to a portable nucleic acid extraction apparatus for nucleic acid extraction, comprising:
a handle having a distal end, where the handle is cylindrical in shape; 
a rod having a proximal end, where the rod is cylindrical in shape having a diameter from 2- 4 millimeters and a length of 1 to 20 centimeters, wherein the proximal end of the rod is attached to the distal end of the handle; and
a tip attached to the rod, where the tip is a material selected from at least one of the group consisting of polystyrene, functionalized polystyrene and a silica-derived material,
wherein the portable nucleic acid extraction apparatus does not comprise specialized equipment
selected from the group consisting of pipettes, centrifuges, and automated equipment; and
wherein the portable nucleic acid extraction apparatus does not comprise a stationary nucleic acid binding medium.

Claim 39 is directed to a portable nucleic acid extraction apparatus for nucleic acid extraction, comprising:
a handle having a distal end;
a means for allowing portability of the portable nucleic acid extraction apparatus between a first 
a tip attached to the rod, where the tip is a material selected from at least one of the group consisting of polystyrene, functionalized polystyrene and a silicia-dervied material,
wherein the portable nucleic acid extraction apparatus does not comprise specialized equipment selected from the group consisting of pipettes, centrifuges, and automated equipment; and 
wherein the portable nucleic acid extraction apparatus does not comprise a stationary nucleic acid binding medium.

Claims 4 and 39
Triva (2012)
Regarding claims 4 and 39, Triva teach a portable nucleic acid extraction apparatus for nucleic acid extraction (see para [0016] and swab or item 1 of Fig. 1 as reproduced below).

Figs. 1-2

    PNG
    media_image1.png
    495
    400
    media_image1.png
    Greyscale

The portable nucleic acid extraction apparatus of Triva comprises:
a handle having a distal end, where the handle is cylindrical in shape (see item 2c of Fig. 1);

and
a tip attached to the rod, where the tip is a material selected from at least one of the group consisting of polystyrene, functionalized polystyrene and a silica-derived material (see item 2a of Figs. 1-2 which is attached to item 2/rod of Figs. 1-2; and see also para [0017]: wherein Triva teach support body 2 is made of polystyrene or polystyrol or polypropylene, therefore item 2a i.e. the tip of the rod/item 2 is also made of a material that is polystyrene or polystyrol or polypropylene).

Triva further teach the limitation of “wherein the portable nucleic acid extraction apparatus does not comprise specialized equipment selected from the group consisting of pipettes, centrifuges, and automated equipment” (as Figs. 1-2 of Triva does not comprise any items recited by the Markush group).
Triva further teach the limitation of “wherein the portable nucleic acid extraction apparatus does not comprise a stationary nucleic acid binding medium (see para [0019]: wherein Triva teach an uncoated swab). 
For the coated swab as illustrated by Fig. 2 above, Triva teach collection “tip” portion 3 comprising item 6, a flocked coat comprising a plurality of flocked fibres that are non-stationary nucleic acid binding medium since the fibres are deposited onto the tip 2a of the support body 2/rod 2 of Figs 1-2 via flocking. Flocking uses an (electro-)magnetic field and optionally, an adhesive (para [0007], [0017]).

Regarding claim 39, Triva teach a means for allowing portability of the portable nucleic acid extraction apparatus between a first sample tube and a second sample tube, and between a second sample tube and a third sample tube, the means attached to the distal end of the handle (see either support body 2 or item 2c of Fig. 1; or element 4 of Fig. 1).

Claims 6, 9  
Triva (2012)
Regarding claim 4, Triva teach a portable nucleic acid extraction apparatus comprising a nucleic acid binding medium attached to the tip, where the nucleic acid binding medium is configured to bind nucleic acids (see para [0002]-[0003], [0017], [0023]: wherein Triva teach swab device of Figs. 1-2 are useful for collecting and transferring DNA, RNA or cells containing DNA or RNA).
In para [0017] particularly, Triva teach a flocked swab having flocked nylon fibres, wherein the fibres are treated with a solution with a concentration of about 1 gram of benzalkonium chloride per 100 ml of liquid so as to bind  nucleic acids.

Regarding claim 6, Triva teach a portable nucleic acid extraction apparatus, 
wherein the handle, the rod, and the tip are formed as a single piece, 
where the tip has a cylindrical shape, 
where the material that forms the handle, the rod, and the tip is selected from at least one of the group consisting of polystyrene (see para [0017]).

Regarding claim 9, Triva teach a portable nucleic acid extraction apparatus, wherein the tip is spherical in shape and is configured to bind nucleic acids (see Figs. 1-2 which illustrates a spherical like shaped for the tip and and tip further containing nucleic acid binding medium item 6, wherein item 6 is a plurality of flocked fibers configured to bind nucleic acids).

Accordingly, the instant claims 4, 6, 9 and 39 are anticipated by Triva (US2012/0171712).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6-8, 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (pub. Aug 14, 2003, WO2003/066667A2) in view Wensink et al. (2000, In Proceedings IEEE 13th Annual International Conference on Micro Electro Mechanical Systems (Cat. No. 00CH36308), pp. 769-774).

Claims 4 and 39
Regarding claims 4 and 39, Jovanovich et al. teach a portable nucleic acid extraction apparatus for nucleic acid extraction (see the glass capillary or item 12 as illustrated in Fig. 16, reproduced from Jovanovich et al., below and see pg 63, para [0340]). Jovanovich et al. teach nucleic acid is reversibly immobilized to the inner surface of the glass capillary and that the capillary provides a means for dispensing a predetermined quantity of nucleic acid onto a substrate such as a microtiter dish well, or into an analysis instrument, such as a capillary electropheresis device (pg 63, para [0340]).

Fig. 16

    PNG
    media_image2.png
    332
    691
    media_image2.png
    Greyscale

(item 12 is glass capillary reaction chamber; item 80 are nucleic acids; item 81 is solution; item 82 are inner surfaces; item 83 is chaotrope solution; item 84, sequencing reaction mixture).

The glass capillary of Jovanovich et al. comprises:
a handle having a distal end, where the handle is cylindrical in shape (see item 12 of Fig. 16);
a rod having a proximal end, wherein the proximal end of the rod is attached to the distal end of the handle (see item 12 of Fig. 16), where the rod is cylindrical in shape having an inner diameter e.g. 75 µm or 150 µm; or  an outer diameter of 360 µm (para [0252]) and on pg 31-32, para [0248], a diameter from 50-150 µm; 
Jovanovich et al. further teach a glass rod length of 1 to 20 centimeters (see pg 100, para [0489] wherein Jovanovich et al. teach use of 96 fused silica capillaries that are 2 cm long and have an inner diameter of 150 µm and an outer diameter of 360 µm); and
a tip attached to the rod (see item 12 of Fig. 16, where the tip is a material selected from at least one of the group consisting of a silica-derived material (glass is a silica-derived material; see also pg 33, para [0252] and pg 67, para [0358], wherein the glass capillary is described as being a silica derived material).

In line with the limitation of claim 4 and 39, Jovanovich et al. do not teach the glass capillary as comprising pipettes, centrifuges and automated equipment and do not teach the glass capillary as 

Regarding claim 39, Jovanovich et al. teach a means for allowing portability of the portable nucleic acid extraction apparatus between a first sample tube and a second sample tube, and between a second sample tube and a third sample tube, the means attached to the distal end of the handle (since the glass capillaries are intended for dispensing nucleic acids onto a substrate such as a microtiter dish well, or into an analysis instrument, such as a capillary electropheresis device (pg 9, para [0034], [0036], [0047], [0050], [0052], [0261], which discloses a dispenser).

Claims 4 and 39
Jovanovich et al. do not teach rod having a diameter from 2- 4 millimeters but discloses on page 67, para [0356], glass capillary tubing is readily available in a range of interior dimensions from a variety of manufacturers.

Claim 6
	World Precision Instruments (WPI) bulletin and catalog teach that borosilicate glass capillaries (see catalog items IB200-4, IB200-6, IB200F-6, IB200F-4) having a diameter of 2 mm and length 10.2 cm -15.2 cm were already available in the prior art as reproduced in Fig. A below.

Fig. A

    PNG
    media_image3.png
    769
    1356
    media_image3.png
    Greyscale


Claims 7-8, 10
	While Jovanovich et al. teach glass capillary having a handle, the rod, and the tip are silica-derived material (i.e. item 12 is a fused silica capillary), Jovanovich et al. do not teach wherein the tip is sandblasted (claim 7); or wherein the tip is glass sandblasted to increased surface area (claim 10); or wherein the handle, the rod, and the tip are glass sandblasted to increased surface area (claim 8).

Regarding claims 7-8, and 10, Wensink et al. teach it a matter of routine practice to sandblast/powder blast  glass materials (pg 769, right col., 2nd para) and further teach the benefit of glass sandblasting is to modify glass surface, rapidly creating holes at low cost and with high accuracy (pg 770, left col., 1st para). Wensink et al. meets the limitation of claims 8 and 10 as holes/glass erosion resulting from sand/powder blasting of glass increase the surface area of the modified glass.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide to the glass capillary device of Jovanovich et al. and further modify in a manner as taught by Wesnick et al., thereby sandblasting any surface including its tip surface and/or other inner surface of the glass capillary including the portion construed as the handle and rod so as to etch and increase the surface area available for direct absorption of nucleic acid in view Wensink et al.
.

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) as applied to claim 4 above, further in Wang et al. (2006, Applied physics letters, 89(16), pg 163901-1 to 163901-3: newly cited).

The teaching of claim 4 is set forth above.

Wang et al.
Regarding claim 4, Wang et al. further teach the conventional use of silica optical fiber (the instant silica derive material) added to a tip of a device so as to capture DNA (abstract and pg 163901-1, left col., last para and pg 163901-2, left col., 2nd para under table 1).

Regarding claims 40-43, Wang et al. teach immersion of the sensor comprising a silica optical fiber tip in a solution of ssDNA-A pH of 5.5, 19.26 nmol/ ml, 0.02M NaCl (pg 163901-2, left col., para above Fig. 2) or in a 19.1 nmol/ml ssDNA-B solution comprising 0.02M NaCl, pH of 5.5 (pg 163901-3, left col., last para).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide silica fibers onto a tip surface of a device intended to bind/extract DNA as Wang et al. provides silica fibers on a device’s tip surface for improved nucleic acid loading of the device. Wang et al. further configures the tip for nucleic acid loading by immersing the tip in a ssDNA solution having a pH below 6.0 and at least one salt (i.e. NaCl), thereby making it prima facie obvious to configure a tip for nucleic acid binding/extracting by treating the tip in an acid buffer having a pH below 6.0 and at least one salt. In view of all of the cited references, the instant claims 40-43 are prima facie obvious.


Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Triva (pub. Jul 5, 2012, US2012/0171712: newly cited) as applied to claims 4 and 39 above, further in view of Adamowicz et al. (2014, PloS one, 9(12), e116351 pp 1-18: newly cited).

The teachings of Triva as it concerns claim 4 and claim 39 are set forth above. 
While Triva teach pretreating swab tip material with cationic surfactant (para [0009]), Triva do not teach configuring the tip material with an acidic buffer having a PH below 6.0 as claimed in claims 40-43.

Regarding claim 40-43, Adamowicz et al. teach a nucleic acid extraction apparatus (i.e. nylon flocked swab, abstract and pg 3, 2nd para), wherein the material of the tip of the apparatus is configured to bind nucleic acids in a buffer having a pH of 7.5 and 0.1 M Tris salt (see pg 4, see “Sample collection and storage”)

Adamowicz et al. further teach use of acidic buffer having a pH below 6.0 for extraction (pg 4-5, sections entitled “DNA Extractions” and “Alterations to the Extraction protocol”).

It would have been obvious to a person of ordinary skill in the before the effective filing date of the invention to provide an acidic buffer having at least one salt as a buffer suitable for DNA extraction to the swab device of Triva, in a manner as taught by Adamowicz et al. so as to configure the tip to bind/extract nucleic acids. In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 40-43 are prima facie obvious.

Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich et al. (pub. Aug 14, 2003, WO2003/066667A2: newly cited) as applied to claims 4 and 39 above, further in view of Chua et al. (US2011/0257386: previously cited) and Mezlak et al. (1996, Journal of colloid and interface science, 181(2), pp.635-644: previously cited).

The teachings of Jovanovich et al. as they relate to claim 4 and claim 39 are in rejection(s) above.

Regarding claims 40 and 42, Chua et al. teach the availability and use of silicate materials for binding nucleic acids (para [0023])-[0024], para [0069]) by providing an acidic binding buffer having a pH below 6.0 (para [0025]-[0026], para [0069], [0073]; see para [0080] wherein a sodium citrate lysis/binding buffer at pH 4.5 is disclosed).

Regarding claims 41 and 43, similar to Chua et al., Mezlak et al. also teach silica as effective at binding nucleic acids in an acidic buffer having a pH below 6.0 (see pg 642, 2nd para below Fig. 8; pg 643, left col, last para and the two paragraphs of the right col and pg 643, fig. 10) and further teach addition of least one salt to improve nucleic acid binding (pg 642, right col, the two paragraphs above Fig. 9).

It would have been prima facie obvious to the ordinary skilled artisan before the effective filing date of the instant invention to further configure to the tip of the glass capillary of Jovanovich et al. to bind more nucleic acids by either including silica solid phase or silica fibers and/or an acidic buffer below pH 6.0 or an acidic buffer below pH 6.0 containing at least one salt because Chua et al. notes (para [0011]) that it was already known to provide silica based solid phase to bind nucleic acids and to use an acidic buffer having a pH below 6.0 for promoting nucleic acid binding to the silicate material. 
The ordinary skilled artisan would have further recognized based on the disclosure of Mezlak et al. and based on the suggestion of Chua et al. that the device tip including a silica material would be operable with a nucleic acid binding buffer at an acidic pH below pH 6.0 and optionally with the acidic buffer including at least one salt so as to improve nucleic acid binding to the silica tip.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 40-43 are prima facie obvious.

Conclusion
No claims are currently allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637